Citation Nr: 0410165	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army from 
January 1966 to December 1968, and from August 1970 to March 1977.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that 
denied a rating in excess of 10 percent for the appellant's post-
traumatic stress disorder (PTSD).

In October 2003, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7102(b).  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  The appellant's PTSD disability is currently manifested by 
irritability, flashbacks, depression, social isolation, difficulty 
sleeping, nightmares, and some problems with attention and 
concentration.

2.  The appellant's PTSD is productive of an impairment of social 
and industrial adaptability characterized by occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claim

The appellant contends that his PTSD disability is more severely 
disabling than the current evaluation reflects.  He maintains that 
his PTSD condition warrants an evaluation in excess of the 
currently assigned 10 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether they were raised by the appellant or not, as well 
as the entire history of the veteran's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most 
current evidence of the present level of disability is found in 
the report from the VA psychiatric examination conducted in 
November 2001; in VA outpatient treatment records dated between 
May 2000 and November 2002; in the appellant's Travel Board and RO 
hearing testimony; and in various written statements provided by 
the appellant.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's VA outpatient treatment records reveals 
that the appellant did not receive any specific treatment for PTSD 
between May 2000 and May 2001.  In May 2001, the appellant applied 
for admission to an outpatient PTSD program.  In a July 2001 
consultation session, the appellant reported intrusive thoughts, 
nightmares and violent ideation, but he said that he felt well and 
able to avoid acting on those.  In a session conducted in July 
2001, the appellant talked about the anger he coped with daily as 
a result of Vietnam and how this related to his substance abuse.  
The August 2001 psychosocial history taken by a social work 
associate indicates that the appellant reported that he had been 
bothered slightly by psychological or emotional problems in the 
month prior to the interview.  The August 8, 2001 intake summary 
indicates that the appellant did not have any difficulties with 
the activities of daily living and that he primarily endorsed 
depression, but denied any current or past dangerous impulses.  
The psychologist rendered a global assessment of functioning (GAF) 
score of 50.  

The August 9, 2001 psychiatrist report indicates that the 
appellant complained of feeling depressed since the loss of his 
job in 1996, and because of back pain.  The appellant reported 
that he had had no significant sleep disturbances, appetite 
changes, anhedonia, concentration problems or fatigue during this 
period of depressed mood.  He did admit to occasional vague 
suicidal ideation, but he never had a plan or intent.  The 
appellant also admitted to occasional thoughts of hurting others, 
but he denied intention to act.  He reported generalized anxiety 
over the previous year (three to four times per month).  He denied 
any history of panic attacks.  He said that he had flashbacks, 
nightmares and felt jumpy.  He denied any history of treatment 
with medications and said that his last treatment for PTSD was in 
1989 or 1990.  Mental status examination revealed that the 
appellant was adequately groomed, cooperative with no psychomotor 
abnormalities; he was alert and oriented times four.  His speech 
was of normal rate and tone.  His mood was "fairly good."  His 
affect was restricted with periods of brightening.  His thought 
process was organized with tight associations.  The appellant 
admitted to vague suicidal ideation with no plan or intent.  He 
displayed mild paranoia and said that he would occasionally hear 
noises when nothing was there.  He denied visual hallucinations, 
but he also reported visual hallucinations with flashbacks.  His 
insight was limited and his judgment was fair.  The psychiatrist 
assigned a GAF score of 60.

An individual treatment note dated in October 2001 indicates that 
the appellant was in a euthymic mood.  The appellant participated 
in group therapy in November 2001, January 2002, February 2002, 
and April 2002.  A note dated in October 2002 indicates that the 
appellant had had irregular visits for his ongoing therapy for 
PTSD.

The appellant underwent a VA psychiatric examination in November 
2001; the examiner reviewed the claims file after the examination.  
The appellant reported depression for the previous six years; he 
said he was depressed because he was unable to find a job that fit 
his physical limitations.  The appellant said that he got along 
reasonably well with everyone and he denied a history of recent 
violent or assaultive behavior.  He reported that his sleep was 
erratic and that he had occasional nightmares.  On mental status 
examination, the appellant was alert and oriented times three.  He 
was cooperative and capable of being engaging.  His insight and 
judgment were fair.  His attention/concentration was somewhat 
decreased.  His memory was fair.  His speech was normal.  The 
appellant was reasonably calm and cooperative.  He was mildly 
dysphoric.  The appellant reported that he used to have frequent 
nightmares of combat and that he still did sporadically have 
dreams of his military experiences.  He said that he still had 
episodes of irritability and hypervigilance.  He said that he used 
to have episodes of exaggerated startle.  The examiner assigned a 
current GAF score of 60, as well as a highest past year GAF score 
of 65.

The appellant testified at his November 2002 personal hearing at 
the RO that he had trouble with irritability or aggression every 
other day or so.  He said that he had problems with road rage, but 
that he had not done anything because of it.  He said that he had 
had trouble at work with insubordination.  See RO Hearing 
Transcript pp. 2-3.  He testified that he had thought about 
suicide, but that he had not acted on it and had self-medicated 
instead.  See RO Hearing Transcript pp. 4-5.  The appellant 
testified that he had difficulty with authority, that he would get 
aggressive and yell, that he did not like to be in a crowd, that 
he felt tense and paranoid and that his sleep was limited to three 
hours.  He said that he was always depressed and that he could not 
keep his mind on one thing, although he could remember something 
learned that was work-related or technical.  He testified that he 
had problems with relationships, although his current marriage was 
"pretty decent."  See RO Hearing Transcript pp. 6-9.  The 
appellant further testified that he had a restricted social life, 
although he mentioned playing cards with other couples and being 
out drinking with the guys.  He said that he had difficulty with 
flashbacks that occurred while he slept.  The appellant also 
testified that he had not been prescribed any medication in the 
dual diagnosis program.  See RO Hearing Transcript pp. 10-13.

The appellant provided similar testimony at his October 2003 
Travel Board hearing at the RO.  He said that his symptoms 
included trouble getting along with people, nightmares, inability 
to keep a wife, being paranoid in a crowd, problems sleeping, and 
panic attacks two to three times per week.  See Travel Board 
Hearing Transcript pp. 2-3.  The appellant further testified that 
he had always gotten into trouble at work and that he had stopped 
working fulltime in 1996 because he could not get along with his 
supervisor.  See Travel Board Hearing Transcript p. 4.  He 
reported that he was attending PTSD classes once a week, that he 
had problems with his attitude and outbursts toward others and 
that he would flare up quickly.  He said that he would stay away 
from others when having a panic attack and that medication was not 
working.  See Travel Board Hearing Transcript pp. 5-9.  The 
appellant testified that he would lose concentration, that his 
mind wandered and that he would lose his keys.  He said that he 
had been going to therapy since 1999.  See Travel Board Hearing 
Transcript pp. 9-10.

Turning to consideration of the appellant's PTSD under the rating 
criteria, the current regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, will be 
rated as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships is to be 
evaluated as 50 percent disabling.  A 30 percent evaluation will 
be assigned for PTSD with occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board notes that, under 38 C.F.R. § 4.130, the nomenclature 
employed in this portion of the rating schedule is based upon the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  As 
indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the 
GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of mental 
health-illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV describes 
a GAF score of 51 to 60 as reflecting a moderate level of 
impairment, e.g., flattened affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational or school functioning, e.g., having few friends or 
having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
The appellant's GAF score has basically ranged from 60-65.

Upon review of all the evidence of record, the Board concludes 
that there is enough evidence to support a schedular evaluation of 
30 percent for the appellant's PTSD.  The medical evidence shows 
that the appellant's PTSD symptomatology has been severe enough to 
result in social isolation, depressed mood, chronic sleep 
impairment and mild memory loss and severe enough such that the 
GAF scores assigned by VA psychiatrists have generally ranged 
between 60 and 65 at best.  Furthermore, the appellant's PTSD 
symptoms have resulted in the need for psychiatric outpatient 
treatment on an individual and group basis, although the appellant 
is not on medication and has attended sporadically.  The Board 
finds that these PTSD symptoms more closely approximate the 
criteria for a 30 percent evaluation. 

However, in light of the evidence of record and the above legal 
criteria, the Board finds that the appellant is not entitled to an 
evaluation in excess of a 30 percent schedular rating.  While the 
evidence does indicate that the appellant demonstrates such 
symptoms as flattened affect and some impairment of insight, as 
well as disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not show any circumstantial, 
circumlocutory, or stereotyped speech or any difficulty in 
understanding complex commands or retention of only highly learned 
material and forgetting to complete tasks or impaired abstract 
thinking.  Despite the veteran's testimony, there is no clinical 
evidence of any panic attacks; all the medical evidence of record 
shows that the appellant denied experiencing panic attacks.  The 
VA treatment records reveal no impairment of the thought process 
or communications.  The appellant has not exhibited any 
inappropriate behavior, and has been able to maintain his personal 
hygiene and other activities of daily living.  He has never been 
noted to be other than alert and oriented.  He continues to work 
part-time.  Furthermore, there is no evidence of record that 
reflects any suicidal ideation other than vague thoughts.  The 
record clearly demonstrates that the appellant suffers from 
depressed mood, anxiety, suspiciousness, chronic sleep impairment 
and mild memory loss, but he is generally functioning 
satisfactorily, with routine behavior, self-care, and conversation 
normal.  Therefore a 30 percent evaluation, but no more, is 
warranted under the applicable rating criteria.

The appellant has indicated that he should be rated as 70 percent 
disabled for his PTSD due to his symptomatology.  However, the 
appellant, as a layperson, is not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. degree 
of impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. Derwinski, 2 
Vet. App. 166 (1992).  Competent medical evidence is required.  
The November 2001 VA PTSD examination report indicates a GAF value 
of 60, which shows moderate symptoms and moderate difficulty in 
social and occupational functioning due to PTSD.  The clinical 
assessments of record are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they consider 
the overall industrial impairment due to his psychiatric illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 percent 
for disability due to PTSD is not warranted, as the medical 
evidence discussed above does not show that there is reduced 
reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; impairment of short and 
long-term memory; or impairment of judgment or abstract thinking.  
As there is no indication that the appellant's PTSD results in 
marked interference with employment or has required any 
hospitalization, the Board also concludes that referral of this 
case for consideration of an "extraschedular" rating is also not 
warranted under 38 C.F.R. § 3.321(b)(1).

After a thorough review of the evidence of record, the Board 
grants the appellant's claim for an increased evaluation in excess 
of the currently assigned 10 percent for his psychiatric 
disability.  The findings set forth above most closely approximate 
those necessary for the 30 percent evaluation.  However, the 
findings needed for the next higher evaluation of 50 percent are 
not currently demonstrated.

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, this 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  With few exceptions, the regulations implementing this 
law are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet final 
as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must notify the 
veteran of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was notified of 
the information necessary to substantiate his increased rating 
claim.  The RO sent the appellant a letter in July 2001, in which 
he was informed of what the evidence had to show to establish 
entitlement, what evidence was still needed and what was VA's duty 
to assist in obtaining evidence for his claim.  Therefore, VA has 
no outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the appellant was afforded a VA psychiatric examination and his VA 
medical records have been associated with the claims file.  The 
appellant provided testimony at a RO hearing and at a Travel Board 
hearing.  The appellant was informed about the provisions of the 
VCAA in a letter sent by the RO in July 2001, and in the Statement 
of the Case (SOC) issued in September 2002.  The appellant did not 
provide any information to VA concerning treatment records that he 
wanted the RO to obtain for him that were not obtained.  In April 
2003, the appellant was informed that he could submit additional 
evidence or comment.  In July and November of 2003, the appellant 
was informed that he could submit additional evidence to the 
Board; no more evidence was thereafter submitted.  The appellant 
was given more than one year in which to submit evidence after the 
RO gave him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the instant 
case have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the veteran 
are to be avoided).


ORDER

A 30 percent schedular evaluation for PTSD is granted, subject to 
the regulations governing payment of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



